DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.




Claims 12, 13, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 12 recites the limitation "the length of the proximal end of the first endplate" in ll. 1-2, “the length of the distal end of the first endplate” in ll. 2, “the length of the proximal end of the second endplate” in ll. 3, and “the length of the distal end of the second endplate” in ll. 3-4. There is insufficient antecedent basis for these limitations in this claim.
Claim 13 recites the limitation "the first and second ramps of the first and second wedges" in ll. 1-2. There is insufficient antecedent basis for this limitation in the claim.
Claim 19 recites the limitation "the length of the proximal end of the first endplate" in ll. 1-2, “the length of the distal end of the first endplate” in ll. 2, “the length of the proximal end of the second endplate” in ll. 3, and “the length of the distal end of the second endplate” in ll. 3-4. There is insufficient antecedent basis for these limitations in this claim.

Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-13 and 15-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matthis et al. (US 2008/0147193), herein referred to as Matthis.
Regarding claim 1, Matthis discloses an expandable fusion implant (figures 1 and 2) (title), comprising first and second endplates (30, 30’) each having a bone contacting surface (35) (figures 1 and 2), a housing (1, 2, 3, 4), an expansion mechanism (20, 20’) configured to (i.e. capable of) translate on a plurality of rails (considered as the rod portion of elements 14 and 14’) at least partially disposed within the housing (1, 2, 3, 4) (figures 1 and 2), and a drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) having a head (13), a shaft (portion of elements 11 and 12) extending from the head (13) and terminating in a distal end (figures 1 and 2), the shaft (portion of elements 11 and 12) dimensioned to be received through an aperture (7) in a proximal wall (3) of the housing (1, 2, 3, 4) and the distal end (figure 1) configured to (i.e. capable of) be received within a recess (24) in the expansion mechanism (20), wherein the drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) is configured to (i.e. capable of) translate the expansion mechanism (20, 20’) relative to a distal wall (4) of the housing (1, 2, 3, 4), and the expansion mechanism (20, 20’) is configured to (i.e. capable of) change a distance between the first and second endplates (30, 30’).
Regarding claim 2, Matthis discloses wherein first and second endplates comprise an inferior endplate (30’) and a superior endplate (30) (figures 1 and 2).
Regarding claim 3, Matthis discloses wherein the drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) is offset from a width centerline (L, L’) (the Examiner notes elements 11, 12, 13 are offset from element L’) extending from the proximal wall (3) to the distal wall (4) of the housing (1, 2, 3, 4) (figure 5).
Regarding claim 4, Matthis discloses having an aperture (33 or 33’) capable of fusion extending between the bone contact surfaces (35) of the first and second endplates (30, 30’).
Regarding claim 5, Matthis discloses wherein a central aperture (24’) in the expansion mechanism (20, 20’) is in communication with the aperture (33 or 33’) capable of fusion.
Regarding claim 6, Matthis discloses wherein rotation of the shaft (portion of elements 11 and 12) in a first direction translates (¶46, ¶52) the expansion mechanism (20) toward the distal wall (4) of the housing (1, 2, 3, 4), the expansion mechanism (20) configured to (i.e. capable of) move the endplates (30, 30’) relative to the housing (1, 2, 3, 4) and increase the distance between the endplates (figures 22 and 24).
Regarding claim 7, Matthis discloses wherein rotation of the shaft (portion of elements 11 and 12) in a second direction opposite the first direction, translates (¶46, ¶52) the expansion mechanism (20) away from the distal wall (4) of the housing (1, 2, 3, 4), the expansion mechanism (20) configured to (i.e. capable of) move the endplates (30, 30’) relative to the housing (1, 2, 3, 4) and decrease the distance between the endplates (figures 21 and 23).
Regarding claim 8, Matthis discloses an expandable fusion implant (figures 1 and 2) (title), comprising first and second endplates (30, 30’) each having a bone contacting surface (35) and an interior surface (31, 31’, 32, 32’), the interior surface (31, 31’, 32, 32’) of each of the first and second endplates (30, 30’) including a first and second ramped portions (31, 31’, 32, 32’), an expansion mechanism (figures 1 and 2) having a first wedge (20) and a second wedge (20’) that engage the first and second ramped portions of the first endplate (31, 32) and the first and second ramped portions of the second endplate (31’, 32’), a housing (1, 2, 3, 4) defined by opposing lateral walls (1, 2), a distal wall (4) and a proximal wall (3), the housing (1, 2, 3, 4) having at least one rail (considered as the rod portion of elements 14 and 14’) retained at least partially in the housing (1, 2, 3, 4) with the expansion mechanism (20, 20’) configured to (i.e. capable of) ride on the at least one rail (considered as the rod portion of elements 14 and 14’) (figures 23 and 24) and a drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) having a head (13), a shaft (portion of elements 11 and 12) extending from the head (13) and terminating in a distal end (figure 1), the shaft (portion of elements 11 and 12) dimensioned to be received through an aperture (7) in the proximal wall (3) of the housing (1, 2, 3, 4) and the distal end (figure 1) configured to (i.e. capable of) be received within a recess (24) in the expansion mechanism (20), wherein rotation of the shaft (portion of elements 11 and 12) in a first direction translates (¶46, ¶52) the expansion mechanism (20) toward the distal wall (4) of the housing (1, 2, 3, 4), the expansion mechanism (20, 20’) configured to (i.e. capable of) move the endplates (30, 30’) relative to the housing (1, 2, 3, 4) to increase the distance between the endplates (figures 22 and 24).
Regarding claim 9, Matthis discloses wherein rotation of the shaft (portion of elements 11 and 12) in a second direction opposite the first direction, translates (¶46, ¶52) the expansion mechanism (20) away from the distal wall (4) of the housing (1, 2, 3, 4), the expansion mechanism (20) configured to (i.e. capable of) move the endplates (30, 30’) relative to the housing (1, 2, 3, 4) and decrease the distance between the endplates (figures 21 and 23).
Regarding claim 10, Matthis discloses having an aperture (33 or 33’) capable of fusion extending between the bone contact surfaces (35) of the first and second endplates (30, 30’).
Regarding claim 11, Matthis discloses wherein the drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) is offset from a width centerline (L, L’) (the Examiner notes elements 11, 12, 13 are offset from element L’) extending from the proximal wall (3) to the distal wall (4) of the housing (1, 2, 3, 4) (figure 5).
Regarding claim 12, Matthis discloses wherein the length of the proximal end of the first endplate (considered as a length of element 30) is slightly longer than the length of the distal end of the first endplate (considered as another length of element 30) (figure 1) and wherein the length of the proximal end of the second endplate (considered as a length of element 30’) is slightly longer than the length of the distal end of the second endplate (considered as another length of element 30’) (figure 1).
Regarding claim 13, Matthis discloses wherein each of the first and second ramps of the first and second wedges (20, 20’) face at least partially toward the distal wall (4) of the housing (1, 2, 3, 4) (figure 1).
Regarding claim 15, Matthis discloses an expandable fusion implant (figures 1 and 2) (title), comprising first and second endplates (30, 30’) each having a bone contacting surface (35) and an interior surface (31, 31’, 32, 32’) with a central aperture (33, 33’) capable of fusion extending there between (figure 1), the interior surface (31, 31’, 32, 32’) of each of the first and second endplates (30, 30’) including a first and second ramped portions (31, 31’, 32, 32’), an expansion mechanism (figure 1) having a first wedge (20) and a second wedge (20’) that engage the first and second ramped portions (31, 32) of the first endplate (30) and the first and second ramped portions (31’, 32’) of the second endplate (30’), a housing (1, 2, 3, 4) defined by opposing lateral walls (1, 2), a distal wall (4) and a proximal wall (3), the housing (1, 2, 3, 4) having at least one rail (considered as the rod portion of elements 14 and 14’) retained at least partially in the housing (figures 23 and 24) with the expansion mechanism (20, 20’) configured to (i.e. capable of) ride on the at least one rail (considered as the rod portion of elements 14 and 14’), and a drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) having a head (13), a shaft (portion of elements 11 and 12) extending from the head (13) and terminating in a distal end (figure 1), the shaft (portion of elements 11 and 12) dimensioned to be received through an aperture (7) in the proximal wall (3) of the housing (1, 2, 3, 4) and the distal end (figure 1) configured to (i.e. capable of) be received within a recess (24) in the expansion mechanism (20), wherein rotation of the shaft (portion of elements 11 and 12) translates (¶46, ¶52) the expansion mechanism (20, 20’) relative to the distal wall (4) of the housing (1, 2, 3, 4) (figures 21-24).
Regarding claim 16, Matthis discloses wherein rotation of the shaft (portion of elements 11 and 12) in a first direction translates (¶46, ¶52) the expansion mechanism (20) toward the distal wall (4) of the housing (1, 2, 3, 4), the expansion mechanism (20, 20’) configured to (i.e. capable of) move the endplates (30, 30’) relative to the housing (1, 2, 3, 4) to increase the distance between the endplates (figures 22 and 24).
Regarding claim 17, Matthis discloses wherein rotation of the shaft (portion of elements 11 and 12) in a second direction opposite the first direction, translates (¶46, ¶52) the expansion mechanism (20) away from the distal wall (4) of the housing (1, 2, 3, 4), the expansion mechanism (20) configured to (i.e. capable of) move the endplates (30, 30’) relative to the housing (1, 2, 3, 4) and decrease the distance between the endplates (figures 21 and 23).
Regarding claim 18, Matthis discloses wherein the drive mechanism (considered as portion of elements 11, 11’, 12, 12’, 13, 13’) is offset from a width centerline (L, L’) (the Examiner notes elements 11, 12, 13 are offset from element L’) extending from the proximal wall (3) to the distal wall (4) of the housing (1, 2, 3, 4) (figure 5).
Regarding claim 19, Matthis discloses wherein the length of the proximal end of the first endplate (considered as a length of element 30) is slightly longer than the length of the distal end of the first endplate (considered as another length of element 30) (figure 1) and wherein the length of the proximal end of the second endplate (considered as a length of element 30’) is slightly longer than the length of the distal end of the second endplate (considered as another length of element 30’) (figure 1).

Claim(s) 8-10, 13-17, and 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Glerum (US 2013/0023994).
Regarding claim 8, Glerum discloses an expandable fusion implant (figure 40), comprising first and second endplates (214, 216) each having a bone contacting surface (figure 40) and an interior surface (¶139 and figure 40), the interior surface of each of the first and second endplates (214, 216) including a first and second ramped portions (grooved portions, ¶139), an expansion mechanism (218) having a first wedge (251) and a second wedge (254) that engage the first and second ramped portions (grooved portions, ¶139) of the first endplate (214) and the first and second ramped portions (grooved portions, ¶139) of the second endplate (216), a housing (212) defined by opposing lateral walls (figure 40), a distal wall (figure 40) and a proximal wall (figure 40), the housing (212) having at least one rail (622, 624) retained at least partially in the housing (212) (¶141) with the expansion mechanism (218) configured to (i.e. capable of) ride on the at least one rail (622, 624) (¶141), and a drive mechanism (220) having a head (figure 40), a shaft (portion of element 220) extending from the head (figure 40) and terminating in a distal end (figure 40), the shaft (portion of element 220) dimensioned to be received through an aperture (figures 40 and 41) in the proximal wall of the housing (212) and the distal end (figure 40) configured to (i.e. capable of) be received within a recess (figures 40 and 41) in the expansion mechanism (218), wherein rotation of the shaft (portion of element 220) in a first direction translates the expansion mechanism (218) toward the distal wall of the housing (212), the expansion mechanism (218) configured to (i.e. capable of) move the endplates (214, 216) relative to the housing (212) to increase the distance between the endplates (Abstract).
Regarding claim 9, Glerum discloses wherein rotation of the shaft (portion of element 220) in a second direction opposite the first direction, translates the expansion mechanism (218) away from the distal wall of the housing (212) (Abstract), the expansion mechanism (218) configured to (i.e. capable of) move the endplates (214, 216) relative to the housing (212) and decrease the distance between the endplates (214, 216).
Regarding claim 10, Glerum discloses having a fusion aperture (243a or 243b) extending between the bone contact surfaces of the first and second endplates (figures 40 and 41).
Regarding claim 13, Glerum discloses wherein each of the first and second ramps of the first and second wedges (251, 254) face at least partially toward the distal wall of the housing (212) (figures 40 and 41).
Regarding claim 14, Glerum discloses wherein the first wedge (251) engages the first ramped surfaces of the first endplate (214) and the second endplate (216) when the expansion mechanism (218) translates toward the distal wall of the housing (212) (¶139), and the second wedge (254) engages the second ramped surfaces of the first endplate (214) and the second endplate (216) when the expansion mechanism (212) translates toward the distal wall of the housing (212) (¶139). 
Regarding claim 15, Glerum discloses an expandable fusion implant (figure 40), comprising first and second endplates (214, 216) each having a bone contacting surface (figure 40) and an interior surface (¶139 and figure 40) with a central fusion aperture (243a or 243b) extending there between (figure 40), the interior surface of each of the first and second endplates (214, 216) including a first and second ramped portions (grooved portions, ¶139), an expansion mechanism (218) having a first wedge (251) and a second wedge (254) that engage the first and second ramped portions (grooved portions, ¶139) of the first endplate (214) and the first and second ramped portions (grooved portions, ¶139) of the second endplate (216), a housing (212) defined by opposing lateral walls (figure 40), a distal wall (figure 40) and a proximal wall (figure 40), the housing (212) having at least one rail (622, 624) retained at least partially in the housing (212) (¶141) with the expansion mechanism (218) configured to (i.e. capable of) ride on the at least one rail (622, 624) (¶141), and a drive mechanism (220) having a head (figure 40), a shaft (portion of element 220) extending from the head (figure 40) and terminating in a distal end (figure 40), the shaft (portion of element 220) dimensioned to be received through an aperture (figures 40 and 41) in the proximal wall of the housing (212) and the distal end (figure 40) configured to (i.e. capable of) be received within a recess (figures 40 and 41) in the expansion mechanism (218), wherein rotation of the shaft (portion of element 220) in a first direction translates the expansion mechanism (218) relative to the distal wall of the housing (212).
Regarding claim 16, Glerum discloses wherein rotation of the shaft (portion of element 220) in a first direction translates the expansion mechanism (218) toward the distal wall of the housing (212), the expansion mechanism (218) configured to (i.e. capable of) move the endplates (214, 216) relative to the housing (212) to increase the distance between the endplates (Abstract).
Regarding claim 17, Glerum discloses wherein rotation of the shaft (portion of element 220) in a second direction opposite the first direction, translates the expansion mechanism (218) away from the distal wall of the housing (212) (Abstract), the expansion mechanism (218) configured to (i.e. capable of) move the endplates (214, 216) relative to the housing (212) and decrease the distance between the endplates (214, 216).
Regarding claim 20, Glerum discloses wherein the first wedge (251) engages the first ramped surfaces of the first endplate (214) and the second endplate (216) when the expansion mechanism (212) translates toward the distal wall of the housing (212) (¶139), and the second wedge (254) engages the second ramped surfaces of the first endplate (214) and the second endplate (216) when the expansion mechanism (212) translates toward the distal wall of the housing (212) (¶139). 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,219,915 in view of Matthis et al. (US 2008/0147193). USP ‘915 discloses all the features/elements as claimed including a housing, an expansion mechanism, and a drive mechanism but lacks a plurality of rails. However, Matthis discloses a plurality of rails (considered as the rod portion of elements 14 and 14’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide USP ‘915 implant with a plurality of rails as taught by Matthis, since such a modification would allow the wedges to travel along for the implant to go from a collapsed state to an expanded state. 
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 9,788,971 in view of Matthis et al. (US 2008/0147193). USP ‘971 discloses all the features/elements as claimed including a housing, an expansion mechanism, and a drive mechanism but lacks a plurality of rails. However, Matthis discloses a plurality of rails (considered as the rod portion of elements 14 and 14’). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide USP ‘971 implant with a plurality of rails as taught by Matthis, since such a modification would allow the wedges to travel along for the implant to go from a collapsed state to an expanded state. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SI MING KU whose telephone number is (571)270-5450. The examiner can normally be reached Monday-Friday, 9:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-4705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SI MING KU/Primary Examiner, Art Unit 3775